[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGS RE: MOTION NO. 130
These rulings made not only to the corporate plaintiff referenced in motion #130, but also as to each other corporate plaintiff. A couple of rulings will relate only to the corporate plaintiff, the Greenwich Times. Any documents ordered to be produced will be done subject to the terms of a confidentiality agreement.
1. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
2. Objection sustained.
3. Objection sustained.
4. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
5. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
6. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
7. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later. CT Page 3222
8. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
9. Plaintiff will comply with request.
10. Objection sustained.
11. Objection overruled except sustained for those calendar years after the alleged loss of ability to acquire a credit line or calendar years after the alleged conveyance to the family trust, whichever calendar year is later.
12. Objection sustained — too broad
13. Objection sustained — too broad
14. Plaintiff will comply with request.
15. Plaintiff will comply with request.
16. Plaintiff will comply with request.
17. Plaintiff will comply with request.
18. Objection overruled.
19. Plaintiff will comply with request.
20. Plaintiff will comply with request.
21. Objection overruled.
22. Plaintiff will comply with request.
23. Plaintiff will comply with request.
24. Plaintiff will comply with request.
25. Plaintiff will comply with request.
26. Plaintiff will comply with request.
27. Objection sustained — too broad CT Page 3223
28. Objection sustained.
29. Objection sustained — too broad
As to the Greenwich Times 17 is the same as question 18 on motion #130 — Order is therefore same as 18. 20 is the same as question 21 on motion #130 — Order is therefore same as 21.
24. Objection overruled.
LAWRENCE L. HAUSER, JUDGE